DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/11/2022.
Claims 1-8 are currently pending and have been fully considered.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, the period between “500 nm” and “Said averages” in line 9 should be replaced with a semicolon and the word “Said” should not be capitalized.  Likewise, the period between “the device” and “Wherein” in lines 13-14 should be replaced by a semicolon and the word “Wherein” should not be capitalized.  Appropriate correction is required.
In claim 4, the period between “nano-rods” and “In addition” should be replaced by a semicolon.  It is also believed that the phrase “in addition” is not necessary and should be removed from the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is advised that the phrase “the material” is amended to “a material” in order to comply to overcome the rejection.  Likewise, the limitations “the screen” in line 3 and “the outer surface” in line 15 should be amended to “a screen” and “an outer surface”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0109607) with further evidence provided by Barr et al. (US 2018/0366654).
Addressing claims 1 and 7, Wu discloses a mobile electronic device (e-book, [0012]) with high-energy photon solar recharging functionality (fig. 1) comprising at least:
	a display module 104 [0024], capable of displaying the screen’s 104 graphic (it is what a display does);
	a solar cell 102 (fig. 1) comprising at least:
	an anode 304 comprising a transparent electrode layer [0028];
	a photoactive layer 302 with an average of absorption coefficients in the wavelength range of 500 nm to 800 nm which is smaller than 30% of the average of absorption coefficients of the material in the range of 350 nm and 500 nm; said averages are calculated over the measurements in round nanometer values and 1 nm increments (the limitation would have been obvious to one of ordinary skill in the art based on the teaching of Wu for the following reasons:
Wu discloses in fig. 4 two experiments where the photoactive material has the  transmission of light in the range between 500 nm to 800 nm that is much higher than the transmission of light in the range between 350 nm and 800 nm.  Fig. 4 shows the transmission of light at 350 nm – 480 nm below or at 10% and transmission of light at 500 nm to 780 nm between 15% and 80%, which implies the average transmission of light in between 350 nm to 500 nm is less than 30% of the transmission of light between 500 nm to 800 nm.  Based on the data in fig. 4, it is believed that Wu implicitly disclose relationship between the absorption of light between 350 nm and 500 nm versus the absorption of light between 500 nm to 800 nm is an inverse of the relationship between the transmission of light between 350 nm and 500 nm versus the transmission of light between 500 nm to 800 nm.  This is evidenced by the disclosure of Barr, which is about a photovoltaic device that is designed to be visibly transparent or transmitting the majority of light in the visible spectrum while absorbing light in the UV and near infrared spectrum, in paragraph [0026] that states “visible transmittance of 30%, or absorption of 70%”.  Therefore, based on the teaching of Wu and the evidence provided by Barr, it is believed that Wu implicitly discloses the average of absorption of light in the wavelength range of 500 nm to 800 nm is smaller than 30% of the average of absorption of light in the range of 350 nm to 500 nm.
Wu further discloses the solar cell is designed to be transparent to visible light spectrum in order to not interfering with the display effect [0013] and provide visual comfort to the human eye [0037].
Wu further discloses in paragraphs [0030-0032] the bandgap energy of the photoactive layer is tuned to achieve the corresponding transparency in desired wavelengths.
Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have arrived at the claimed average of absorption coefficients in the wavelength of 500 nm to 800 nm that is smaller than 30% of the average of absorption coefficients of the material in the range of 350 nm and 500 nm when performing routine experimentation with the material and bandgap of the photoactive layer as suggested by the experiments 1 and 2 of Wu in order to optimize the visible transparency of the photoactive layer in the range between 500 nm to 800 nm and absorption of light outside of 500 nm to 800 nm, that includes light in the range of 350 nm to 500 nm, to minimize the interference of the display effect and enhance visual comfort to the human eye.
a charging mechanism capable of recharging the device (fig. 1);
wherein said solar cell 102 is positioned in front of the display module 104, towards the outer surface of the screen (fig. 2), and electrically connected to the charging mechanism of the device (fig. 1).
Addressing claim 2, Wu discloses in paragraph [0032] the bandgap energy of the photoactive layer is between 2.0 eV and 3.0 eV, which includes the claimed range; therefore, the limitation of claim 2 would have been obvious to one of ordinary skill in the art when performing the aforementioned routine experimentations based on the teaching of Wu.

Addressing claim 3, Wo discloses in paragraph [0032] the bandgap energy of the photoactive layer is between 2.0 eV and 3.0 eV, which overlaps the claimed range.  Furthermore, the photoactive layer is made of SiC.  Therefore, the limitation current claim would have been obvious to one of ordinary skill in the art based on the teaching of Wu when performing the aforementioned routine experimentations.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0109607) in view of Hosokawa et al. (US 2020/0091359).
Addressing claim 4, Wu discloses the photoactive layer has a bandgap between 2.0 eV and 3.0 eV [0032] that overlaps with the claimed eV range.  However, Wu is silent regarding the photoactive layer is composed of particles falling under the categories of quantum dots or nano-rods.

Hosokawa disclose a solar cell with the photoactive layer having band gap energy between 2.0 eV and 3.0 eV [0009], similarly to that of Wu.  Furthermore, the photoactive layer also includes quantum dot to widen the light spectrum that is absorbed by the photoactive layer for power generation, including near infrared light [0010], similarly to the desire of Wu.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Wu by adding the quantum dot disclosed by Hosokawa in order to expand the light spectrum that is absorbed by the solar cell for power generation as well as improving the photoelectric conversion efficiency (Hosokawa, [0010]).  Alternatively, one of ordinary skill in the art would have found it obvious to substitute the solar cell of Wu with the known solar cell that includes quantum dots disclosed by Hosokawa in order to obtain the predictable result of having a solar cell with band gap energy between 2.0 eV and 3.0 eV as well as having wide range of light sensitive spectrum and enhanced photoelectric conversion efficiency (Hosokawa, [0010]).

Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0109607) in view of Barr et al. (US 2018/0366654).
Addressing claims 5-6 and 8, Wu is silent regarding the limitation of current claims.

Barr discloses a photovoltaic device that absorbs light in the UV and NIR spectrum while being transparent to visible light spectrum (fig. 1A), similarly to that of Wu.  The photovoltaic device of Barr is an organic solar cell (fig. 6 shows various donor and acceptor materials for the photoactive layer that are organic materials) and comprises electron and hole transporting layers [0101].  Barr further discloses in paragraphs [0100 and 0117] the device includes stacked configuration to provide tandem device configurations with multiple heterojunctions to enhance spectral coverage.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the mobile device of Wu by substituting the known visibly transparent solar cell with the known visibly transparent solar cell of Barr in order to obtain the predictable result of generating electrical power from the absorption of UV and NIR light spectrum while allowing the visible light spectrum to pass (Rationale B, KSR decision, MPEP 2143) as well as enhancing the spectral coverage of the incident light (Barr, [0100 and 0117]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/09/2022